Citation Nr: 1122793	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-15 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia with Baker's cyst and mild degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1979 to December 1987.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A notation in the March 2009 VA Compensation and Pension (C&P) joints examination report indicated that the Veteran had not worked since December 2008.  According to the Veteran, he quit his job as a part-time floor cleaner because of pain in his service-connected right knee caused by prolonged walking.  In the October 2009 VA heart examination, the Veteran related that he had not worked a full-time job since 2007 due to fatigue associated with his service-connected hypertension.  In light of this information, the Board finds that an informal claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is reasonably raised by the record.  Therefore, this issue is referred for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected right knee disability has gotten worse and that this decline warrants a higher disability rating.  The Veteran was originally awarded service connection for right knee chondromalacia with Baker's cyst and mild DJD in a rating decision dated June 1988.  The RO evaluated the Veteran's right knee disability as non-compensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (recurrent subluxation or lateral instability), effective December 11, 1987.  

The Veteran sought an increased rating for his service-connected right knee disability in June 2006.  The RO increased the Veteran's disability evaluation under Diagnostic Code 5257 to 10 percent, effective June 9, 2006.  A notation on the rating decision indicated that this rating was assigned to account for the Veteran's painful limitation of motion.  

Most recently, the Veteran sought an increased rating for his service-connected right knee disability in February 2009.  The RO continued the Veteran's 10 percent evaluation in the March 2009 rating decision currently on appeal.  However, the RO determined that the Veteran's right knee disability was more appropriately rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5014 (osteomalacia).  In support of this diagnostic code change, the RO found that arthritis and painful limitation of motion were the predominant symptoms of the Veteran's right knee disability.  The Veteran was notified of this decision, provided his appellate rights, and perfected this appeal.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

Here, the Veteran was afforded a VA Compensation and Pension (C&P) joints examination to assess his right knee disability in March 2009.  Subsequently, however, the Veteran indicated that the condition of his disability worsened.  See Veteran's March 2010 statement; representative's May 2010 statement.  Therefore, the Board finds that a new VA examination is needed to assess the severity of his service-connected right knee disability.

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO/AMC should request all VA medical records pertaining to the Veteran from September 22, 2009.  In addition, the Veteran should be contacted and asked to identify any VA and non-VA sources of treatment for his service-connected right knee disability that are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his service-connected right knee disability that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  All efforts to obtain these records should be fully documented.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from September 22, 2009.  If there are no VA medical records dated after September 22, 2009, this finding should be documented in the claims folder.

3.  After the above development is completed, schedule the Veteran for a VA examination to assess the nature and severity of his currently service-connected right knee disability.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

Specifically, the examiner is asked to provide a complete assessment of the severity of the Veteran's service-connected right knee disability, to include a discussion of the ranges of motion of the appropriate joint(s).  The examiner is also asked to state whether the Veteran's service-connected right knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain, and if so, whether there is an additional loss of range of motion as a result of these symptoms.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or during flare-ups.  The examiner should also state whether there is recurrent subluxation or lateral instability and, if so, whether it is slight, moderate or severe in degree.  The examiner must provide a complete rationale for any stated opinion.
   
4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner if it is deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


